                        IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION



    SECURITIES AND EXCHANGE
    COMMISSION,

           Plaintiff,
                                                                Civil Action No. 3:12 cv 519
    vs.

    REX VENTURES GROUP, LLC
    d/b/a ZEEKREWARDS.COM, and
    PAUL BURKS,

           Defendants.



                                                     ORDER

          This matter is before the Court upon the Receiver’s Application for Fees and Expenses by

the Receiver and His Advisors for the Fourth Quarter of 2019, filed December 2, 2020 (the

“Application”). The Court has considered the Application as well as the objections of the SEC 1

and for good cause shown, IT IS ORDERED, ADJUDGED AND DECREED that:

          1.      The Receiver’s Application is GRANTED.

          2.      The Receiver and McGuireWoods LLP SHALL BE AWARDED an allowance

of $110,691.66 (of which $22,138.33 will be held back pending further petition to and

approval by the Court) for legal services rendered during the Compensation Period set forth

in the Application, and $685.55 for the reimbursement of expenses incurred during the same

period.


1
  The SEC’s objections are essentially the same as those previously raised. The Court addressed these objections in
its Order of November 30, 2018 overruling the SEC’s objections to the Receiver’s Third Quarter of 2017 Fee
Application. (Doc. No. 714).



           Case 3:12-cv-00519-GCM Document 797 Filed 12/29/20 Page 1 of 2
                      3.    FTI Consulting, Inc. SHALL BE AWARDED an allowance of $20,344.50 (of

              which $4,068.90 will be held back pending further petition to and approval by the Court) for

              services rendered during the Compensation Period.

                      4.    The Receivership Estate IS HEREBY AUTHORIZED to immediately pay such

              amounts and reimburse McGuireWoods LLP and FTI Consulting, Inc. for approved expenses.



Signed: December 28, 2020




                       Case 3:12-cv-00519-GCM Document 797 Filed 12/29/20 Page 2 of 2
